DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,784,212 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Reference 1: Haba (US 201200025365)
Haba fails to disclose or suggest "a crack-inhibiting structure positioned beneath and vertically aligned with the bond pad between the bond pad and the substrate ... wherein the bond pad is electrically coupled to the substrate via an electrical path that does not include the crack- inhibiting structure." Nor would a person skilled in the art be motivated to modify Haba to include this feature. Accordingly, claims 1, 13 and 22 are allowed.
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: “wherein the crack-inhibiting structure includes (a) a metal layer and (b) a barrier member extending at least partially between the metal layer and the bond pad, wherein the bond pad is electrically coupled to the substrate via an electrical path that does not include the crack- inhibiting structure” in combination of all of the limitations of claim 1. Claims 2-12 include all of the limitations of claim 1.
Regarding claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: “wherein the crack-inhibiting structure includes a barrier member extending at least partially between the substrate and the bond pad, and wherein the bond pad is electrically coupled to the substrate via an electrical path that does not include the crack-inhibiting structure” in combination of all of the limitations of claim 13. Claims 14-21 include all of the limitations of claim 13.
Regarding claim 22, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: “wherein individual ones of the metal structures (a) are positioned and vertically aligned with a corresponding one of the bond pads and between the corresponding one of the bond pads and the substrate and (b) include a barrier member extending at least partially between the substrate and the corresponding one of the bond pads, and wherein the bond pads are electrically coupled to the substrate via electrical paths that do not include the metal structures” in combination of all of the limitations of claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818